MR. JUSTICE JOHN C. HAREISON
(dissenting) :
I dissent.
The ruling of the district court should be reversed. Eegulation 30 of Official Order 614-C, provided for by section 27-414, R.C.M.1947, if liberally interpreted prohibits just such a scheme as provided in this contest. In opening the corral gate and allowing this cow out of the corral, it is safe to predict that distributors will devise all types of contests in the name of advertising which will ultimately affect the sales price of a quart of milk. Such trade practices are not within the “public interest” as declared by section 27-401, R.C.M.1947.